UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/11 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. SEMIANNUAL REPORT June 30, 2011 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 23 Statement of Financial Futures 24 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 28 Financial Highlights 30 Notes to Financial Statements 41 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Stock Index Fund, Inc., covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Thomas J. Durante, Karen Q.Wong and Richard A. Brown, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2011, Dreyfus Stock Index Fund’s Initial shares produced a total return of 5.95%, and its Service shares produced a total return of 5.81%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”), produced a total return of 6.01% for the same period. Although U.S. stocks rallied early in the year as an economic recovery appeared to gain traction, renewed concerns later in the spring caused the market to give back some of its previous gains.The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. The fund also may use stock index futures as a substitute for the sale or purchase of securities. Shifting Sentiment Sparked Market Volatility Investors had become optimistic by the start of 2011 due to improvements in employment, consumer spending and corporate earnings, sending stock prices broadly higher. However, the market rally was interrupted in February when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when natural and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) nuclear disasters in Japan disrupted the global industrial supply chain. Nonetheless, investors proved resilient, and the U.S. stock market bounced back from these shocks. In late April, investor sentiment began to deteriorate in earnest when Greece again appeared headed for default on its sovereign debt, U.S. economic data proved disappointing and the debate regarding U.S. government spending and borrowing intensified. Stocks suffered bouts of heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Although the market rallied over the final two weeks of June when Greece avoided defaulting on its debt, gains were not enough to fully offset earlier market weakness. Rotation to Defensive Sectors Bolstered Health Care Stocks The health care sector proved to be the top performing sector within the S&P 500 Index over the first half of 2011 as investors increasingly turned to traditionally defensive investments. Large pharmaceutical companies led the sector’s advance due to increased penetration of emerging markets, efforts to complement sales of pharmaceuticals with consumer products, and strong sales of prescription drugs that balanced weakness in over-the-counter medicines. Managed care providers also fared relatively well as HMOs entered new markets, including Medicare Advantage insurance programs. Surging oil and natural gas prices supported energy stocks during the reporting period, particularly in the midst of the political uprisings in the oil-rich Middle East. In addition, the catastrophic failure of Japan’s Fukushima nuclear power plant was expected to spark a shift back to fossil fuels, potentially boosting demand for oil and gas.These factors, together with strong ongoing demand from the emerging markets, drove gains in large integrated oil companies. The information technology sector was propelled higher by growing global demand for technology consulting services as more businesses turned to “cloud computing” for their data management needs. The industrial sector was boosted by rising demand for commercial aircraft to replace aging fleets and brisk sales of smaller planes for private use. 4 Disappointments during the reporting period included the financial sector, where massive litigation settlements weighed on major U.S. banks. U.S. financial institutions also were hurt by the costs of complying with regulatory reforms, low trading volumes in the capital markets, tepid demand for loans and concerns that problems affecting European banks might spread to their U.S. counterparts. Real estate investment trusts proved to be the bright spot in the financials sector due to waning competitive pressures, low borrowing rates and rising demand for residential rentals. Index Funds Offer Diversification Benefits As an index fund, we attempt to replicate the returns of the S&P 500 Index by closely approximating the composition of the S&P 500 Index. In our view, one of the greatest benefits of an index fund is that it offers a broadly diversified investment vehicle that can help investors manage risks by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. July 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends daily and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s®,”“S&P®,”“Standard & Poor’s 500®” and “S&P 500®” are trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Stock Index Fund, Inc. from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $1.33 $2.60 Ending value (after expenses) $1,059.50 $1,058.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $1.30 $2.56 Ending value (after expenses) $1,023.51 $1,022.27 † Expenses are equal to the fund’s annualized expense ratio of .26% for Initial Shares and .51% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—98.6% Shares Value ($) Consumer Discretionary—10.6% Abercrombie & Fitch, Cl. A 13,384 895,657 Amazon.com 52,426 a 10,720,593 Apollo Group, Cl. A 18,995 a 829,702 AutoNation 9,350 a,b 342,303 AutoZone 3,598 a 1,060,870 Bed Bath & Beyond 37,230 a 2,173,115 Best Buy 47,627 b 1,495,964 Big Lots 10,678 a 353,976 Cablevision Systems (NY Group), Cl. A 33,288 1,205,358 Carmax 33,007 a 1,091,541 Carnival 63,127 2,375,469 CBS, Cl. B 97,553 2,779,285 Chipotle Mexican Grill 4,572 a 1,409,045 Coach 43,896 2,806,271 Comcast, Cl. A 408,591 10,353,696 D.R. Horton 42,244 486,651 Darden Restaurants 19,977 994,056 DeVry 9,492 561,262 DIRECTV, Cl. A 113,179 a 5,751,757 Discovery Communications, Cl. A 41,791 a 1,711,759 Expedia 28,744 833,289 Family Dollar Stores 18,659 980,717 Ford Motor 552,566 a 7,619,885 Fortune Brands 22,958 1,464,032 GameStop, Cl. A 19,638 a,b 523,745 Gannett 34,794 498,250 Gap 60,167 1,089,023 Genuine Parts 23,597 1,283,677 Goodyear Tire & Rubber 37,005 a 620,574 H&R Block 43,977 705,391 Harley-Davidson 34,662 1,420,102 Harman International Industries 10,315 470,055 Hasbro 20,685 908,692 Home Depot 234,650 8,499,023 International Game Technology 45,202 794,651 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Interpublic Group of Cos. 72,851 910,637 J.C. Penney 33,637 1,161,822 Johnson Controls 99,550 4,147,253 Kohl’s 40,643 2,032,556 Leggett & Platt 22,678 552,890 Lennar, Cl. A 21,126 b 383,437 Limited Brands 38,538 1,481,786 Lowe’s 192,736 4,492,676 Macy’s 62,221 1,819,342 Marriott International, Cl. A 42,322 1,502,008 Mattel 50,715 1,394,155 McDonald’s 152,592 12,866,557 McGraw-Hill 44,748 1,875,389 Netflix 6,506 a 1,709,061 Newell Rubbermaid 42,446 669,798 News, Cl. A 333,212 5,897,852 NIKE, Cl. B 56,606 5,093,408 Nordstrom 24,338 1,142,426 O’Reilly Automotive 20,768 a 1,360,512 Omnicom Group 42,198 2,032,256 Polo Ralph Lauren 9,634 1,277,565 Priceline.com 7,288 a 3,730,946 Pulte Group 46,025 a,b 352,552 Ross Stores 17,460 1,398,895 Scripps Networks Interactive, Cl. A 13,842 676,597 Sears Holdings 6,199 a,b 442,857 Stanley Black & Decker 24,785 1,785,759 Staples 106,881 1,688,720 Starbucks 109,470 4,322,970 Starwood Hotels & Resorts Worldwide 27,596 1,546,480 Target 101,518 4,762,209 Tiffany & Co. 19,039 1,494,942 Time Warner 159,421 5,798,142 Time Warner Cable 49,999 3,901,922 TJX 56,956 2,991,899 Urban Outfitters 18,896 a 531,922 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) VF 12,586 1,366,336 Viacom, Cl. B 86,969 4,435,419 Walt Disney 277,694 10,841,174 Washington Post, Cl. B 738 b 309,185 Whirlpool 10,963 891,511 Wyndham Worldwide 24,988 840,846 Wynn Resorts 11,128 1,597,313 Yum! Brands 69,360 3,831,446 Consumer Staples—10.5% Altria Group 305,672 8,072,798 Archer-Daniels-Midland 99,880 3,011,382 Avon Products 63,438 1,776,264 Brown-Forman, Cl. B 14,845 1,108,773 Campbell Soup 26,351 b 910,427 Clorox 20,019 1,350,081 Coca-Cola 335,895 22,602,375 Coca-Cola Enterprises 48,415 1,412,750 Colgate-Palmolive 72,080 6,300,513 ConAgra Foods 59,517 1,536,134 Constellation Brands, Cl. A 26,462 a 550,939 Costco Wholesale 63,648 5,170,764 CVS Caremark 201,275 7,563,914 Dean Foods 26,917 a 330,272 Dr. Pepper Snapple Group 33,679 1,412,160 Estee Lauder, Cl. A 16,685 1,755,095 General Mills 92,506 3,443,073 H.J. Heinz 46,585 2,482,049 Hershey 22,871 1,300,216 Hormel Foods 21,547 642,316 J.M. Smucker 17,109 1,307,812 Kellogg 37,532 2,076,270 Kimberly-Clark 57,923 3,855,355 Kraft Foods, Cl. A 258,181 9,095,717 Kroger 89,555 2,220,964 Lorillard 21,627 2,354,531 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) McCormick & Co. 19,704 976,727 Mead Johnson Nutrition 29,885 2,018,732 Molson Coors Brewing, Cl. B 22,989 1,028,528 PepsiCo 232,164 16,351,311 Philip Morris International 261,644 17,469,970 Procter & Gamble 410,131 26,072,028 Reynolds American 50,031 1,853,649 Safeway 53,545 1,251,347 Sara Lee 84,358 1,601,958 SUPERVALU 32,703 b 307,735 SYSCO 85,272 2,658,781 Tyson Foods, Cl. A 45,986 893,048 Wal-Mart Stores 281,408 14,954,021 Walgreen 134,581 5,714,309 Whole Foods Market 21,638 1,372,931 Energy—12.5% Alpha Natural Resources 31,657 a 1,438,494 Anadarko Petroleum 73,016 5,604,708 Apache 56,449 6,965,242 Baker Hughes 63,277 4,591,379 Cabot Oil & Gas 15,896 1,054,064 Cameron International 35,587 a 1,789,670 Chesapeake Energy 96,022 2,850,893 Chevron 295,422 30,381,198 ConocoPhillips 207,970 15,637,264 Consol Energy 33,538 1,625,922 Denbury Resources 58,305 a 1,166,100 Devon Energy 62,263 4,906,947 Diamond Offshore Drilling 10,279 b 723,744 El Paso 112,106 2,264,541 EOG Resources 39,691 4,149,694 EQT 22,036 1,157,331 Exxon Mobil 724,528 58,962,089 FMC Technologies 36,277 a 1,624,847 Halliburton 134,174 6,842,874 10 Common Stocks (continued) Shares Value ($) Energy (continued) Helmerich & Payne 15,573 1,029,687 Hess 44,324 3,313,662 Marathon Oil 103,598 5,457,543 Murphy Oil 28,303 1,858,375 Nabors Industries 42,837 a 1,055,504 National Oilwell Varco 62,208 4,865,288 Newfield Exploration 19,908 a 1,354,142 Noble 37,838 1,491,196 Noble Energy 25,716 2,304,925 Occidental Petroleum 118,886 12,368,899 Peabody Energy 39,672 2,337,078 Pioneer Natural Resources 17,064 1,528,422 QEP Resources 26,556 1,110,837 Range Resources 23,713 1,316,071 Rowan 17,259 a 669,822 Schlumberger 199,169 17,208,202 Southwestern Energy 51,176 a 2,194,427 Spectra Energy 95,902 2,628,674 Sunoco 17,872 745,441 Tesoro 21,066 a 482,622 Valero Energy 83,366 2,131,669 Williams 86,137 2,605,644 Financial—14.9% ACE 49,600 3,264,672 Aflac 69,541 3,246,174 Allstate 77,526 2,366,869 American Express 152,793 7,899,398 American International Group 64,224 a,b 1,883,048 Ameriprise Financial 36,597 2,110,915 AON 48,519 2,489,025 Apartment Investment & Management, Cl. A 17,004 c 434,112 Assurant 14,251 516,884 AvalonBay Communities 12,759 c 1,638,256 Bank of America 1,489,028 16,319,747 Bank of New York Mellon 183,210 4,693,840 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) BB&T 101,178 2,715,618 Berkshire Hathaway, Cl. B 254,438 a 19,690,957 BlackRock 14,143 2,712,769 Boston Properties 20,933 c 2,222,247 Capital One Financial 67,810 3,503,743 CB Richard Ellis Group, Cl. A 42,783 a 1,074,281 Charles Schwab 146,483 2,409,645 Chubb 43,823 2,743,758 Cincinnati Financial 24,898 b 726,524 Citigroup 429,016 17,864,226 CME Group 9,936 2,897,238 Comerica 25,528 882,503 Discover Financial Services 80,361 2,149,657 E*TRADE Financial 32,672 a 450,874 Equity Residential Properties Trust 43,574 c 2,614,440 Federated Investors, Cl. B 13,402 b 319,504 Fifth Third Bancorp 135,770 1,731,067 First Horizon National 35,950 342,963 Franklin Resources 21,565 2,831,269 Genworth Financial, Cl. A 71,145 a 731,371 Goldman Sachs Group 76,613 10,196,424 Hartford Financial Services Group 65,099 1,716,661 HCP 59,109 a,c 2,168,709 Health Care REIT 25,151 c 1,318,667 Host Hotels & Resorts 98,168 a,c 1,663,948 Hudson City Bancorp 77,806 637,231 Huntington Bancshares 127,785 838,270 IntercontinentalExchange 10,821 a 1,349,487 Invesco 68,015 1,591,551 Janus Capital Group 23,766 224,351 JPMorgan Chase & Co. 583,254 23,878,419 KeyCorp 129,458 1,078,385 Kimco Realty 59,983 c 1,118,083 Legg Mason 21,950 719,082 Leucadia National 29,322 999,880 Lincoln National 44,905 1,279,343 12 Common Stocks (continued) Shares Value ($) Financial (continued) Loews 47,098 1,982,355 M&T Bank 17,597 1,547,656 Marsh & McLennan 80,663 2,515,879 Marshall & Ilsley 76,202 607,330 MetLife 154,029 6,757,252 Moody’s 28,954 1,110,386 Morgan Stanley 225,386 5,186,132 Nasdaq OMX Group 20,564 a 520,269 Northern Trust 35,872 1,648,677 NYSE Euronext 38,471 1,318,401 People’s United Financial 52,780 709,363 Plum Creek Timber 24,875 b,c 1,008,432 PNC Financial Services Group 77,452 4,616,914 Principal Financial Group 47,619 1,448,570 Progressive 96,434 2,061,759 ProLogis 59,986 c 2,149,898 Prudential Financial 71,643 4,555,778 Public Storage 20,719 c 2,362,173 Regions Financial 185,565 1,150,503 Simon Property Group 43,294 c 5,032,062 SLM 78,070 1,312,357 State Street 73,539 3,315,874 SunTrust Banks 78,412 2,023,030 T. Rowe Price Group 37,994 2,292,558 Torchmark 12,166 780,327 Travelers 62,741 3,662,820 U.S. Bancorp 280,622 7,158,667 Unum Group 46,024 1,172,692 Ventas 23,130 c 1,219,182 Vornado Realty Trust 23,985 c 2,234,922 Wells Fargo & Co. 777,034 21,803,574 Weyerhaeuser 79,628 c 1,740,668 XL Group 46,261 1,016,817 Zions Bancorporation 26,084 b 626,277 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care—11.6% Abbott Laboratories 228,313 12,013,830 Aetna 57,091 2,517,142 Agilent Technologies 50,980 a 2,605,588 Allergan 44,829 3,732,014 AmerisourceBergen 40,712 1,685,477 Amgen 136,224 a 7,948,670 Baxter International 85,093 5,079,201 Becton Dickinson & Co. 32,830 2,828,961 Biogen Idec 35,022 a 3,744,552 Boston Scientific 224,005 a 1,547,875 Bristol-Myers Squibb 250,314 7,249,093 C.R. Bard 12,670 1,391,926 Cardinal Health 51,135 2,322,552 CareFusion 32,559 a 884,628 Celgene 68,212 a 4,114,548 Cephalon 11,292 a 902,231 Cerner 21,256 a,b 1,298,954 CIGNA 40,365 2,075,972 Coventry Health Care 22,723 a 828,708 Covidien 72,472 3,857,685 DaVita 14,265 a 1,235,492 Dentsply International 20,449 778,698 Edwards Lifesciences 17,005 a 1,482,496 Eli Lilly & Co. 149,211 5,599,889 Express Scripts 78,047 a 4,212,977 Forest Laboratories 42,263 a 1,662,626 Gilead Sciences 115,913 a 4,799,957 Hospira 24,318 a 1,377,858 Humana 25,121 2,023,245 Intuitive Surgical 5,623 a 2,092,375 Johnson & Johnson 402,793 26,793,790 Laboratory Corp. of America Holdings 14,859 a 1,438,203 Life Technologies 26,209 a 1,364,703 McKesson 37,494 3,136,373 Medco Health Solutions 60,069 a 3,395,100 Medtronic 157,197 6,056,800 14 Common Stocks (continued) Shares Value ($) Health Care (continued) Merck & Co. 453,570 16,006,485 Mylan 64,313 a 1,586,602 Patterson 13,932 458,223 PerkinElmer 15,624 420,442 Pfizer 1,162,636 23,950,302 Quest Diagnostics 22,226 1,313,557 St. Jude Medical 48,345 2,305,090 Stryker 48,878 2,868,650 Tenet Healthcare 71,969 a 449,087 Thermo Fisher Scientific 57,261 a 3,687,036 UnitedHealth Group 160,850 8,296,643 Varian Medical Systems 17,188 a 1,203,504 Waters 13,261 a 1,269,608 Watson Pharmaceuticals 18,381 a 1,263,326 WellPoint 54,692 4,308,089 Zimmer Holdings 28,541 a 1,803,791 Industrial—11.0% 3M 104,040 9,868,194 Avery Dennison 16,213 626,308 Boeing 107,566 7,952,354 C.H. Robinson Worldwide 23,994 1,891,687 Caterpillar 94,007 10,007,985 Cintas 17,679 583,937 CSX 161,802 4,242,448 Cummins 29,290 3,031,222 Danaher 79,113 4,192,198 Deere & Co. 61,877 5,101,759 Dover 27,534 1,866,805 Dun & Bradstreet 7,740 584,680 Eaton 50,466 2,596,476 Emerson Electric 111,034 6,245,662 Equifax 17,609 611,384 Expeditors International of Washington 31,396 1,607,161 Fastenal 43,573 b 1,568,192 FedEx 46,484 4,409,007 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Flowserve 8,254 907,032 Fluor 26,479 1,712,132 General Dynamics 55,303 4,121,180 General Electric 1,555,042 29,328,092 Goodrich 18,304 1,748,032 Honeywell International 115,288 6,870,012 Illinois Tool Works 72,576 4,099,818 Ingersoll-Rand 47,500 2,156,975 Iron Mountain 29,666 b 1,011,314 ITT 26,992 1,590,639 Jacobs Engineering Group 18,705 a 808,991 Joy Global 15,262 1,453,553 L-3 Communications Holdings 15,219 1,330,902 Lockheed Martin 42,589 3,448,431 Masco 55,346 665,812 Norfolk Southern 52,868 3,961,399 Northrop Grumman 42,276 2,931,841 Paccar 53,974 2,757,532 Pall 17,328 974,353 Parker Hannifin 23,766 2,132,761 Pitney Bowes 28,715 b 660,158 Precision Castparts 21,269 3,501,941 Quanta Services 29,542 a 596,748 R.R. Donnelley & Sons 30,176 591,751 Raytheon 52,173 2,600,824 Republic Services 45,342 1,398,801 Robert Half International 22,437 606,472 Rockwell Automation 20,962 1,818,663 Rockwell Collins 23,369 1,441,634 Roper Industries 13,383 1,114,804 Ryder System 7,189 408,695 Snap-On 8,767 547,762 Southwest Airlines 112,289 1,282,340 Stericycle 12,447 a 1,109,277 Textron 40,899 965,625 Tyco International 70,400 3,479,872 16 Common Stocks (continued) Shares Value ($) Industrial (continued) Union Pacific 71,702 7,485,689 United Parcel Service, Cl. B 145,273 10,594,760 United Technologies 135,483 11,991,600 W.W. Grainger 8,599 1,321,236 Waste Management 69,622 2,594,812 Information Technology—17.6% Adobe Systems 75,357 a 2,369,978 Advanced Micro Devices 85,441 a 597,233 Akamai Technologies 27,733 a 872,758 Altera 46,054 2,134,603 Amphenol, Cl. A 25,281 1,364,921 Analog Devices 43,015 1,683,607 Apple 135,871 a 45,607,819 Applied Materials 193,312 2,514,989 Autodesk 34,405 a 1,328,033 Automatic Data Processing 72,781 3,834,103 BMC Software 25,687 a 1,405,079 Broadcom, Cl. A 70,483 a 2,371,048 CA 55,637 1,270,749 Cisco Systems 808,638 12,622,839 Citrix Systems 26,985 a 2,158,800 Cognizant Technology Solutions, Cl. A 44,823 a 3,287,319 Computer Sciences 22,493 853,834 Compuware 34,477 a 336,496 Corning 231,395 4,199,819 Dell 244,422 a 4,074,515 eBay 167,883 a 5,417,584 Electronic Arts 48,639 a 1,147,880 EMC 304,656 a 8,393,273 F5 Networks 11,968 a 1,319,472 Fidelity National Information Services 39,030 1,201,734 First Solar 7,963 a,b 1,053,266 Fiserv 21,702 a 1,359,196 FLIR Systems 23,354 787,263 Google, Cl. A 36,933 a 18,702,133 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Harris 19,349 871,866 Hewlett-Packard 306,277 11,148,483 Intel 781,944 17,327,879 International Business Machines 178,597 30,638,315 Intuit 40,431 a 2,096,752 Jabil Circuit 27,905 563,681 JDS Uniphase 32,611 a 543,299 Juniper Networks 77,906 a 2,454,039 KLA-Tencor 25,253 1,022,241 Lexmark International, Cl. A 12,216 a 357,440 Linear Technology 33,959 1,121,326 LSI 88,148 a 627,614 MasterCard, Cl. A 13,893 4,186,517 MEMC Electronic Materials 34,714 a 296,110 Microchip Technology 27,104 b 1,027,513 Micron Technology 125,525 a 938,927 Microsoft 1,090,284 28,347,384 Molex 19,798 b 510,194 Monster Worldwide 18,949 a 277,792 Motorola Mobility Holdings 42,601 a 938,926 Motorola Solutions 48,686 a 2,241,503 National Semiconductor 34,176 841,071 NetApp 54,537 a 2,878,463 Novellus Systems 12,764 a 461,291 NVIDIA 86,106 a 1,372,099 Oracle 572,586 18,843,805 Paychex 47,633 1,463,286 QUALCOMM 244,979 13,912,357 Red Hat 27,739 a 1,273,220 SAIC 42,761 a 719,240 Salesforce.com 17,273 a 2,573,332 SanDisk 34,394 a 1,427,351 Symantec 111,564 a 2,200,042 Tellabs 61,602 283,985 Teradata 25,394 a 1,528,719 Teradyne 25,613 a 379,072 18 Common Stocks (continued) Shares Value ($) Information Technology (continued) Texas Instruments 171,001 5,613,963 Total System Services 24,617 457,384 VeriSign 25,078 839,110 Visa, Cl. A 71,209 6,000,070 Western Digital 33,221 a 1,208,580 Western Union 96,030 1,923,481 Xerox 201,804 2,100,780 Xilinx 38,307 1,397,056 Yahoo! 193,033 a 2,903,216 Materials—3.6% Air Products & Chemicals 31,178 2,979,993 Airgas 11,041 773,312 AK Steel Holding 17,376 273,846 Alcoa 157,527 2,498,378 Allegheny Technologies 14,494 919,934 Ball 25,175 968,230 Bemis 14,975 505,855 CF Industries Holdings 10,193 1,444,042 Cliffs Natural Resources 21,113 1,951,897 Dow Chemical 171,508 6,174,288 E.I. du Pont de Nemours & Co. 136,355 7,369,988 Eastman Chemical 10,679 1,090,006 Ecolab 34,514 1,945,899 FMC 10,651 916,199 Freeport-McMoRan Copper & Gold 138,188 7,310,145 International Flavors & Fragrances 12,049 774,028 International Paper 63,919 1,906,065 MeadWestvaco 23,854 794,577 Monsanto 78,277 5,678,214 Newmont Mining 72,918 3,935,384 Nucor 46,774 1,928,024 Owens-Illinois 23,123 a 596,805 PPG Industries 23,227 2,108,779 Praxair 44,543 4,828,016 Sealed Air 24,225 576,313 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Sherwin-Williams 13,280 1,113,794 Sigma-Aldrich 18,017 1,322,087 Titanium Metals 13,042 238,929 United States Steel 21,846 b 1,005,790 Vulcan Materials 18,516 b 713,421 Telecommunication Services—3.0% American Tower, Cl. A 58,511 a 3,061,881 AT&T 870,232 27,333,987 CenturyLink 86,737 3,506,777 Frontier Communications 148,983 b 1,202,293 Metropcs Communications 38,781 a 667,421 Sprint Nextel 435,160 a 2,345,512 Verizon Communications 413,792 15,405,476 Windstream 74,706 b 968,190 Utilities—3.3% AES 98,987 a 1,261,094 Ameren 34,625 998,585 American Electric Power 70,511 2,656,854 CenterPoint Energy 59,792 1,156,975 CMS Energy 34,329 675,938 Consolidated Edison 43,283 2,304,387 Constellation Energy Group 29,701 1,127,450 Dominion Resources 85,971 4,149,820 DTE Energy 24,927 1,246,849 Duke Energy 197,066 3,710,753 Edison International 48,367 1,874,221 Entergy 26,806 1,830,314 Exelon 97,323 4,169,317 FirstEnergy 60,685 2,679,243 Integrys Energy Group 11,732 608,187 20 Common Stocks (continued) Shares Value ($) Utilities (continued) NextEra Energy 62,415 3,586,366 Nicor 6,905 377,980 NiSource 42,092 852,363 Northeast Utilities 26,465 930,774 NRG Energy 37,945 a 932,688 ONEOK 15,358 1,136,646 Pepco Holdings 32,952 646,848 PG&E 57,746 2,427,064 Pinnacle West Capital 15,309 682,475 PPL 83,623 2,327,228 Progress Energy 43,250 2,076,433 Public Service Enterprise Group 75,260 2,456,486 SCANA 16,125 634,841 Sempra Energy 35,116 1,856,934 Southern 123,923 5,004,011 TECO Energy 32,626 616,305 Wisconsin Energy 33,389 1,046,745 Xcel Energy 71,546 1,738,568 Total Common Stocks (cost $1,241,264,883) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills; 0.10%, 9/22/11 (cost $1,784,826) 1,785,000 d Other Investment—1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,874,000) 19,874,000 e The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,921,775) 18,921,775 e Total Investments (cost $1,281,845,484) 100.9% Liabilities, Less Cash and Receivables (.9%) Net Assets 100.0% REIT—Real Estate Investment Trust a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $18,387,533 and the value of the collateral held by the fund was $18,921,775. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 17.6 Materials 3.6 Financial 14.9 Utilities 3.3 Energy 12.5 Telecommunication Services 3.0 Health Care 11.6 Short-Term/ Industrial 11.0 Money Market Investments 2.3 Consumer Discretionary 10.6 Consumer Staples 10.5 † Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES June 30, 2011 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2011 ($) Financial Futures Long Standard & Poor’s 500 E-Mini 372 24,468,300 September 2011 See notes to financial statements. The Fund 23 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $18,387,533)—Note 1(b): Unaffiliated issuers 1,243,049,709 1,768,812,573 Affiliated issuers 38,795,775 38,795,775 Cash 853,737 Dividends and interest receivable 2,263,984 Receivable for investment securities sold 248,852 Receivable for futures variation margin—Note 4 209,507 Prepaid expenses and other assets 76,364 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 393,008 Liability for securities on loan—Note 1(b) 18,921,775 Payable for shares of Common Stock redeemed 929,556 Interest payable—Note 2 968 Accrued expenses 232,983 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,267,656,193 Accumulated undistributed investment income—net 861,756 Accumulated net realized gain (loss) on investments (4,249,428) Accumulated net unrealized appreciation (depreciation) on investments (including $751,117 net unrealized appreciation on financial futures) 526,513,981 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 1,617,093,789 173,688,713 Shares Outstanding 52,220,103 5,603,053 Net Asset Value Per Share ($) See notes to financial statements. 24 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Dividends; Unaffiliated issuers 17,817,328 Affiliated issuers 16,085 Income from securities lending—Note 1(b) 63,733 Interest 852 Total Income Expenses: Management fee—Note 3(a) 2,222,905 Distribution fees—Note 3(b) 216,235 Directors’ fees and expenses—Note 3(d) 47,575 Professional fees 42,354 Prospectus and shareholders’ reports 36,869 Shareholder servicing costs—Note 3(c) 16,549 Loan commitment fees—Note 2 11,866 Interest expense—Note 2 968 Miscellaneous 22,831 Total Expenses Less—reduction in fees due to earnings credits—Note 3 (c) (5) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 48,566,778 Net realized gain (loss) on financial futures 1,963,248 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 38,373,258 Net unrealized appreciation (depreciation) on financial futures 473,208 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 25 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 15,279,851 29,904,478 Net realized gain (loss) on investments 50,530,026 79,645,981 Net unrealized appreciation (depreciation) on investments 38,846,466 127,503,542 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (14,010,421) (28,030,229) Service Shares (1,278,375) (2,405,412) Net realized gain on investments: Initial Shares (10,509,094) — Service Shares (1,112,437) — Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 70,476,571 117,708,374 Service Shares 11,956,516 21,604,639 Dividends reinvested: Initial Shares 24,519,515 28,030,229 Service Shares 2,390,812 2,405,412 Cost of shares redeemed: Initial Shares (183,540,139) (291,019,364) Service Shares (16,644,219) (25,004,310) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,803,877,430 1,743,534,090 End of Period Undistributed investment income—net 861,756 870,701 26 Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 2,279,569 4,297,365 Shares issued for dividends reinvested 789,545 1,032,652 Shares redeemed (5,953,416) (10,780,561) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 385,180 809,525 Shares issued for dividends reinvested 76,907 88,328 Shares redeemed (541,313) (925,125) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 29.67 26.31 22.98 37.40 36.15 31.82 Investment Operations: Investment income—net a .26 .48 .48 .64 .64 .56 Net realized and unrealized gain (loss) on investments 1.51 3.37 4.85 (14.40) 1.26 4.33 Total from Investment Operations 1.77 3.85 5.33 (13.76) 1.90 4.89 Distributions: Dividends from investment income—net (.27) (.49) (.48) (.66) (.65) (.56) Dividends from net realized gain on investments (.20) — (1.52) — — — Total Distributions (.47) (.49) (2.00) (.66) (.65) (.56) Net asset value, end of period 30.97 29.67 26.31 22.98 37.40 36.15 Total Return (%) 5.95 b 14.84 26.33 (37.14) 5.26 15.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .26 c .27 .29 .28 .27 .27 Ratio of net expenses to average net assets .26 c .27 .29 .28 .27 .27 Ratio of net investment income to average net assets 1.71 c 1.78 2.12 2.04 1.70 1.67 Portfolio Turnover Rate 1.50 b 4.46 5.42 4.69 4.54 4.91 Net Assets, end of period ($ x 1,000) 1,617,094 1,635,095 1,593,165 1,464,344 2,702,209 3,594,085 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 28 Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 29.70 26.34 23.00 37.41 36.16 31.82 Investment Operations: Investment income—net a .22 .41 .43 .57 .55 .47 Net realized and unrealized gain (loss) on investments 1.51 3.38 4.85 (14.42) 1.26 4.35 Total from Investment Operations 1.73 3.79 5.28 (13.85) 1.81 4.82 Distributions: Dividends from investment income—net (.23) (.43) (.42) (.56) (.56) (.48) Dividends from net realized gain on investments (.20) — (1.52) — — — Total Distributions (.43) (.43) (1.94) (.56) (.56) (.48) Net asset value, end of period 31.00 29.70 26.34 23.00 37.41 36.16 Total Return (%) 5.81 b 14.54 26.05 (37.32) 4.99 15.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .52 .54 .53 .52 .52 Ratio of net expenses to average net assets .51 c .52 .54 .53 .52 .52 Ratio of net investment income to average net assets 1.46 c 1.54 1.86 1.72 1.45 1.43 Portfolio Turnover Rate 1.50 b 4.46 5.42 4.69 4.54 4.91 Net Assets, end of period ($ x 1,000) 173,689 168,782 150,369 124,614 532,711 590,965 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Stock Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company, that is intended to be a funding vehicle for variable annuity contracts and variable life insurance policies to be offered by the separate accounts of life insurance companies.The fund’s investment objective is to match the total return of the Standard and Poor’s 500 Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. Mellon Capital Management Corporation (“Mellon Capital”), an indirect wholly-owned subsidiary of BNY Mellon, serves as the fund’s index manager. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 400 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (250 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a shareholder services fee and Service shares are subject to a distribution fee. Each class of shares has identical rights and privileges, except with respect to the distribution plan, shareholder services plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for 30 SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service approved by the Board of Directors. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 32 The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 1,767,027,635 — — Mutual Funds 38,795,775 — — U.S. Treasury — 1,784,938 — Other Financial Instruments: Futures †† 751,117 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following infor- The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) mation for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the 34 securities in a timely manner. During the period ended June 30, 2011, The Bank of NewYork Mellon earned $27,314 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 39,713,000 96,137,000 115,976,000 19,874,000 1.1 Dreyfus Institutional Cash Advantage Fund † 25,092,075 60,373,287 66,543,587 18,921,775 1.1 Total 182,519,587 38,795,775 † On June 7, 2011, Dreyfus Institutional Cash Advantage Plus Fund was acquired by the Dreyfus Institutional Cash Advantage Fund, resulting in transfer of shares. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $30,435,641.The tax character of the current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2011 was approximately $143,600, with a related weighted average annualized interest rate of 1.36%. 36 NOTE 3—Management Fee, Index Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .245% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has agreed to pay Mellon Capital a monthly index-management fee at the annual rate of .07% of the value of the fund’s average daily net assets. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $216,235 pursuant to the Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the Initial shares’ average daily net assets for certain allocated expenses with respect to servicing and/or maintaining Initial shares’ shareholder accounts. During the period ended June 30, 2011, Initial shares were charged $7,960 pursuant to the Shareholders Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $602 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $100 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $5. Dreyfus has agreed to bear the cost of custody fees. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $352,617, Rule 12b-1 distribution plan fees $34,932, shareholder services plan fees $3,000, chief compliance officer fees $2,259 and transfer agency per account fees $200. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2011, amounted to $27,256,306 and $104,784,283, respectively. 38 Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded.When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Contracts open at June 30, 2011 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2011: Average Market Value ($) Equity futures contracts 23,898,901 At June 30, 2011, accumulated net unrealized appreciation on investments was $525,762,864, consisting of $710,259,593 gross unrealized appreciation and $184,496,729 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 5—Pending Legal Matters: The fund and more than two hundred other entities have been named as defendants in two pending litigations (Deutsche Bank Trust Co., Americas et al. v.Adaly Opportunity Fund TD Secs. Inc. et al., No. 11-cv-04784, filed July 12, 2011 in the United States District Court for the Southern District of NewYork, and Niese et al. v.AllianceBernstein L.P. et al., No. 11-cv-04538, filed July 1, 2011 in the United States District Court for the Southern District of New York) against shareholders of the Tribune Company who received payment for their shares in June or December 2007, as part of a leveraged buyout of the company (the “LBO”). Approximately one year after the LBO was concluded, the Tribune Company filed for bankruptcy. Thereafter, in approximately June 2011, certain Tribune Company creditors filed dozens of complaints in various courts throughout the country, including complaints in the two actions referred to above, alleging that the payments made to shareholders in the LBO were “fraudulent conveyances,” and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims. In addition, there is a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company (The Official Committee of Unsecured Creditors of Tribune Co. v. Fitzsimons et al., Bankr. D. Del. Adv. Pro. No. 10-54010 (KJC), filed Nov. 1, 2010). In this case, the Creditors Committee seeks recovery for alleged “fraudulent conveyances” from approximately 27,000 Tribune shareholders, including the fund, in an Amended Complaint filed in December 2010. At this early stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss or range of loss that may result. 40 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 1, 2011, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board members discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians, including several periods in the first quartile. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was below the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and Expense Universe medians. 42 Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 44 The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 45 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2011 By: /s/James Windels James Windels, Treasurer Date: August 12, 2011 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
